Title: Enclosure II: Notices sur la Vie de Benjamin Franklin, 3 September 1782
From: Le Veillard, Louis
To: 


  Enclosure II
  Notices sur la Vie de Benjamin Franklin.
Josias Franklin nè en Angleterre, etabli en Boston en 1680, a eu sept Enfans d’une premiere femme, & dix d’une seconde. Benjamin est le 8me. des derniers.
A l’age de douze Ans Benjamin est mis en apprentissage chez un de ses freres ainès age de vint deux ans, imprimeur a Boston, d’un caractere dur & imperieux. Benj. intelligent, adroit & actif est très utile a son Frere. Il se brouille avec lui 5 ans après son entrèe dans sa Maison, il quitte, ne trouve point de place chez les autres Imprimeurs a Boston prévenus par son frere, vient a Newyork, il n’y avoit alors qu’un imprimeur qui ne peut lui donner d’ouvrage & qui lui conseille d’aller a Philadelphie ou il y en avoit deux, il part a pied, arrive quelques jours après a neuf heures du soir, n’ayant que deux ou trois shillings & ne connoissant personne, il est reçu le lendemain chez Mr Bradford, gagne bientôt son Amitié & celle de ses camarades, on peut soupçonner qu’il étoit plus habile qu’eux.
Benj. plait a Monsr William Keith vice gouverneur qui desire qu’il s’etablisse a Philadelphie & lui promet qu’il imprimera pour le Gouvernement, il l’envoye a Boston solliciter les secours de son pere qui le trouve trop jeune & le refuse, il retourne a Newyork & a Philadelphie ou a Londres ou il se dans son Art, aprés 18 Mois de sejour il revient avec Mr Denham negociant & travaille chez lui dans son commerce, il avoit alors 20 Ans, Mr Dunham meurt six mois après & lui laisse un petit legs, il retourne a l’imprimerie & s’etablit en societé avec Mr Hugh Meredith, elle va mal, Mr Meredith se separe & va en Caroline cultiver ses possessions; Benjamin reçoit des secours de deux Amis, s’etabl[it et] travaille avec la plus grande assiduité pendant 20 Ans & prospere.
Dés le Mois d’octobre 1728 il compose & imprime le Pennsylvanie Gazette, il a le plus grand succès même parmi le peuple & se continue encore par les successeurs de Benjamin, il propose & trouve le moyen de former par des souscriptions un grand nombre d’etablissements utiles, une bibliotheque publique, une Universitè, une Compagnie d’assurance pour les Maisons, une Academie des Sciences &c. &c. la date de ses experiences  de physique & de ses ecrits se trouvera dans le recueil de ses Ouvrages.
La même annèe 1728 Benj. donne une brochure en faveur de l’augmentation du papier-monnoye a cause de la disette d’argent, cet ouvrage lui fait beaucoup d’honneur, le projet réussit, l’etat de Pennsylvanie prête le papier-monnoye, l’interêt qu’il en a tiré a longtemps payé les frais du Gouvernement. Benj. est nommé imprimeur de l’assemblée, en 1736 il devient secretaire de l’assemblée & maître des Postes de Pennsilvanie. il engage en 1741 le peuple à s’occuper de sa défense, il est chargè de l’èxecution des projets, dix mille hommes sont disciplinès en Pennsilvanie, mille a Philadelphie, on lui offre le commandement de ces derniers, il le refuse, propose monsr. Laurents qu’on accepte & Benj. sert comme soldat; batteries & nouvelles fortresses baties par une lotterie projettèe & dirigèe par lui.
en 1752 il est nommè sans l’avoir demandè, representant pour la Ville, & laisse le secretariat a son Fils William Franklin, il est continuè jusqu’en 1764 quoiqu’il fût envoyè en Angleterre des 1757.
Il est fait en 1753 maitre general des postes de l’Amerique, la Societè Royale lui donne une medaille d’or & l’admet au nombre de ses membres sans qu’il l’eut demandè, il a reçu le même honneur d’un grand nombre d’academies en Europe.
En 1754 il est employè par le Gouvernement comme Plenipotentiaire pour traiter a Carlisle avec les Shawanees & autres nations sauvages de l’ohio; avec les Delawares a il est envoyè dans la même annèe a Albany comme membre du premier Congrès convoquè par le Roi & pour traiter avec les Iroquois, il propose le premier plan d’union des colonies.
Il reçoit dans la guerre de 1755 la commission de Lieutenant-General pour defendre les frontieres de la province a nord-ouest, il leve des troupes & bâtit des il donne la même annèe de grands secours au General Braddock. il est chargè en 1757 des affaires de Pennsilvanie a Londres.
Benj. retourne a Philadelphie en 1762, son Fils est fait Gouverneur pour le Roi de la Nouvelle Jersey.
Benj. est envoyé par l’assemblèe de Pennsilvanie a la Cour de la Grande Bretagne pour s’opposer a l’acte du timbre, son interrogatoire au Parlement en 1766, ses reponses contribuant particulierement a la revocation de l’acte, il reste en Angleterre jusqu’en 1775 ayant eté nommè par cinq provinces pour y être leur agent, il s’oppose sans succes au droit sur le Thé, l’acte passe malgrè lui, le Thé est brulè a Boston, le Parlement irritè ferme le Port, & par diverses Actes ote les privileges, defend la pêche &c. Benj. en apprehende les suites facheuses, & pour les prevenir offre de payer le Thé de sa fortune particuliere si le Parlement veut retirer ces actes; son offre est refuseè, il donne d’excellents avis au Ministre & montre dans plusieurs ecrits la mauvaise politique de l’administration qu’on irrite contre lui, elle le maltraite, lui ote sa place de maitre-general des postes en Amerique, arrête le payement de ses Appointments comme agent des Colonies, & le tourmente en lui suscitant un procès a la Chancellerie.

Il retourne en 1775 en Amerique, encourage les Colonies a se defendre, le lendemain de son retour a Philadelphie l’assembleè le choisit pour son deleguè au Congrès, il est en même temps chef du Comitè de suretè pour la defense de la ville, il imagine les Chevaux de frise pour empêcher l’approche des Vaisseaux de guerre, c’est une nouvelle invention qui peut servir a fermer les Ports, elle a un très grande Effet, les Anglois ont eté tenus par elle en echec pendant sept Semaines. On l’envoye a l’armèe avec deux autres membres du Congrès pour concerter les Operations avec le General Washington.
Il est nommè en 1776 representant par la ville a la Convention pour la legislation, & la Convention le nomme President. Le Congrès l’envoye avec deux autres Membres en Canada pour regler lès Affaires de l’armeè dans cette Province, il est chargè la même anneè avec deux autres de s’aboucher avec Milord Howe en 7bre.; en 8bre de la même est envoyè en France sur un Batiment si leger qu’il a peri dans le Retour, fait deux prises en route, arrive a la fin de Novembre 1776 a Nantes, participe avec ses collegues aux negociations avec la France & l’Angleterre, signe avec eux les Traitès de Commerce & d’alliance avec la France, enfin celui de paix avec l’Angleterre aux conditions les plus favorables & qu’il dicte & fonde irrevocablement & dans toute la plenitude possible l’independance de son Pays.
Il a depuis un Traité avec la Suede, il etoit déjà venu deux fois en France en 1767 & en 1769.
